As filed with the Securities and Exchange Commission on October 21, 2008 File No. 001-34141 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 2 TO FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIESPURSUANT TO SECTION 12(b) OR 12(g) OFTHE SECURITIES EXCHANGE ACT OF 1934 Evivrus, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdictionof Incorporation or Organization) 94-3433587 (I.R.S. EmployerIdentification No.) 20 Kingsbridge Road, Piscataway, New Jersey (Address of Principal Executive Offices) 08854 (Zip Code) (908) 541-8600 (Registrants telephone number, including area code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each classto be so registered Name of each exchange on whicheach class is to be registered Common Stock, par value $0.01 per share NASDAQ Global Market Securities to be registered pursuant to Section 12(g) of the Act None Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer S (Do not check if a smaller reporting company) Smaller Reporting Company £ INFORMATION REQUIRED IN REGISTRATION STATEMENTCROSS-REFERENCE SHEET BETWEEN INFORMATION STATEMENT ANDITEMS OF FORM 10 Our information statement is filed as Exhibit 99.1 to this Form 10. For your convenience, we have provided below a cross-reference sheet identifying where the items required by Form 10 can be found in the information statement. Item No. Caption Location in Information Statement Item 1. Business See Summary, The Separation, Capitalization, Managements Discussion and Analysis of Financial Condition and Results of Operations, Business and Certain Relationships and Related Party Transaction Item 1a Risk Factors See Risk Factors Item 2. Financial Information See Summary Historical Financial Information, Capitalization, Selected Historical Financial Statements, Unaudited Pro Forma Condensed Financial Statements and Managements Discussion and Analysis of Financial Condition and Results of Operations Item 3. Properties See BusinessOperations Item 4. Security Ownership of Certain Beneficial Owners and Management See Security Ownership of Certain Beneficial Owners and Management Item 5. Directors and Executive Officers See Management Item 6. Executive Compensation See Management and Certain Relationships and Related Party Transactions Item 7. Certain Relationships and Related Transactions, and Director Independence See Managements Discussion and Analysis of Financial Condition and Results of Operations, Management and Certain Relationships and Related Party Transactions Item 8. Legal Proceedings See BusinessLegal Proceedings Item 9. Market Price of and Dividends on the Registrants Common Equity and Related Stockholder Matters See Summary, The Separation, Capitalization and Dividend Policy Item 10. Recent Sales of Unregistered Securities Not Applicable Item 11. Description of Registrants Securities to be Registered See The Separation, Dividend Policy and Description of Capital Stock Item 12. Indemnification of Directors and Officers See Management and Description of Capital Stock Item 13. Financial Statements and Supplementary Data See Unaudited Pro Forma Condensed Financial Statements and Index to Financial Statements and the statements referenced therein Item 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Not Applicable Item No. Caption Location in Information Statement Item 15. Financial Statements and Exhibits See Unaudited Pro Forma Condensed Financial Statements and Index to Financial Statements and the statements referenced therein (a) List of Financial Statements and Schedules The following financial statements are included in the Information Statement and filed as part of this Registration Statement on Form 10: (1) Unaudited Pro Forma Condensed Financial Statements of Evivrus, Inc., and (2) Financial Statements, including Report of Independent Registered Public Accounting Firm (b) Exhibits The following documents are filed as exhibits hereto unless otherwise indicated: Exhibit No. Exhibit Description *2.1 Form of Separation and Distribution Agreement by and between Evivrus, Inc.and Enzon Pharmaceuticals, Inc. *3.1 Certificate of Incorporation of Evivrus, Inc. *3.2 By-laws of Evivrus, Inc. *10.1 Form of Transition Services Agreement by and between Evivrus, Inc. and Enzon Pharmaceuticals, Inc. **10.2 License Agreement, dated September 30, 2005 by and between NatImmune A/S and Enzon Pharmaceuticals, Inc. 10.2.1 Amendment No. 1 to License Agreement, dated November 15, 2005 by and between NatImmune A/S and Enzon Pharmaceuticals, Inc. 10.2.2 Amendment No. 2 to License Agreement, dated April 11, 2006 by and between NatImmune A/S and Enzon Pharmaceuticals, Inc. **10.2.3 Amendment No. 3 to License Agreement, dated June 14, 2007 by and between NatImmune A/S and Enzon Pharmaceuticals, Inc. **10.3 License and Collaboration Agreement, dated July 26, 2006 by and between Santaris Pharma A/S and Enzon Pharmaceuticals, Inc. **10.3.1 Amendment No.1 to License and Collaboration Agreement, dated June 13, 2007 by and between Santaris Pharma A/S and Enzon Pharmaceuticals, Inc. **10.3.2 Amendment No. 2 to License and Collaboration Agreement, dated June 25, 2007 by and between Santaris Pharma A/S and Enzon Pharmaceuticals, Inc. **10.3.3 Amendment No. 3 to License and Collaboration Agreement, dated December 21, 2007 by and between Santaris Pharma A/S and Enzon Pharmaceuticals, Inc. 10.4 Lease20 Kingsbridge Road, Piscataway, New Jersey *10.5 Note payable by Enzon Pharmaceutiicals, Inc. to Evivrus, Inc. of $50 million *10.6 Evivrus, Inc. Equity Plan *10.7 Evivrus, Inc. Executive Deferred Compensation Plan *10.8 Evivrus, Inc. Employee Stock Purchase Plan *10.9 Employment Agreement between Evivrus, Inc. and Jeffrey H. Buchalter *10.10 Employment Agreement between Evivrus, Inc. and Dr. Ivan Horak 99.1 Preliminary Information Statement of Evivrus, Inc., dated October 21, 2008  Previously filed. * To be filed by amendment. ** The Company has requested confidential treatment of the redacted portions of this exhibit pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended, and has separately filed a complete copy of this exhibit with the Securities and Exchange Commission. SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Evivrus, Inc. By: /s/ J EFFREY H. B UCHALTER Name: Jeffrey H. Buchalter Title: Chairman, President andChief Executive Officer Dated: October 21, 2008 EXHIBIT INDEX Exhibit No. Exhibit Description *2.1 Form of Separation and Distribution Agreement by and between Evivrus, Inc. and Enzon Pharmaceuticals, Inc. *3.1 Certificate of Incorporation of Evivrus, Inc. *3.2 By-laws of Evivrus, Inc. *10.1 Form of Transition Services Agreement by and between Evivrus, Inc. and Enzon Pharmaceuticals, Inc. **10.2 License Agreement, dated September 30, 2005 by and between NatImmune A/S and Enzon Pharmaceuticals, Inc. 10.2.1 Amendment No. 1 to License Agreement, dated November 15, 2005 by and between NatImmune A/S and Enzon Pharmaceuticals, Inc. 10.2.2 Amendment No. 2 to License Agreement, dated April 11, 2006 by and between NatImmune A/S and Enzon Pharmaceuticals, Inc. **10.2.3 Amendment No. 3 to License Agreement, dated June 14, 2007 by and between NatImmune A/S and Enzon Pharmaceuticals, Inc. **10.3 License and Collaboration Agreement, dated July 26, 2006 by and between Santaris Pharma A/S and Enzon Pharmaceuticals, Inc. **10.3.1 Amendment No.1 to License and Collaboration Agreement, dated June 13, 2007 by and between Santaris Pharma A/S and Enzon Pharmaceuticals, Inc. **10.3.2 Amendment No. 2 to License and Collaboration Agreement, dated June 25, 2007 by and between Santaris Pharma A/S and Enzon Pharmaceuticals, Inc. **10.3.3 Amendment No. 3 to License and Collaboration Agreement, dated December 21, 2007 by and between Santaris Pharma A/S and Enzon Pharmaceuticals, Inc. 10.4 Lease20 Kingsbridge Road, Piscataway, New Jersey *10.5 Note payable by Enzon Pharmaceutiicals, Inc. to Evivrus, Inc. of $50 million *10.6 Evivrus, Inc. Equity Plan *10.7 Evivrus, Inc. Executive Deferred Compensation Plan *10.8 Evivrus, Inc. Employee Stock Purchase Plan *10.9 Employment Agreement between Evivrus, Inc. and Jeffrey H. Buchalter *10.10 Employment Agreement between Evivrus, Inc. and Dr. Ivan Horak 99.1 Preliminary Information Statement of Evivrus, Inc., dated October 21, 2008  Previously filed. * To be filed by amendment. ** The Company has requested confidential treatment of the redacted portions of this exhibit pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended, and has separately filed a complete copy of this exhibit with the Securities and Exchange Commission.
